CONFIDENTIAL

EXHIBIT 10.1


[bofalogo.gif]
FORBEARANCE AGREEMENT



This Forbearance Agreement dated as of May 18, 2012 (the “Agreement”), is
entered into by and among: (i) CPI Corp, a Delaware corporation (“Borrower”);
(ii) Consumer Programs Incorporated, a Missouri Corporation (“CP Inc.”), CPI
Canadian Holdings, Inc., a Delaware corporation (“CPI Canada”), CPI Images,
L.L.C., a Missouri limited liability company (“Images”), CPI International
Holdings, Inc., a Delaware corporation (“CPI International”), Texas Portraits
L.P., a Delaware limited partnership (“Texas”), Centrics Technology, Inc., a
Delaware corporation (“Centrics”), and Image Source Inc., a Missouri corporation
(“ISI,” and, with CP Inc., CPI Canada, Images, CPI International, Texas and
Centrics, each an “Original Guarantor” and, collectively, the “Original
Guarantors”); (iii) Bella Pictures Holdings, LLC, a Delaware limited liability
company (“Bella”), and Sandy Realty Holdings, LLC, a Missouri limited liability
company (“Sandy” and, with Bella, each an “Additional Guarantor” and,
collectively, the “Additional Guarantors”); and (iv) Bank of America, N.A., as
Administrative Agent (“Agent”) for the various financial institution parties
identified as Lenders in the Loan Agreement (collectively, “Lenders”). Borrower,
the Original Guarantors, and the Additional Guarantors are collectively referred
to herein as the “Borrower Parties.”
RECITALS
A.Lenders extended a loan to Borrower (the “Loan”) pursuant to that certain
Credit Agreement dated as of August 30, 2010, as amended by that certain First
Amendment to Credit Agreement dated December 16, 2011 (the “Loan Agreement”).
The Original Guarantors executed and delivered that certain Guaranty and
Collateral Agreement dated as of August 30, 2010 (the “Guaranty/Collateral
Agreement”) pursuant to which the Original Guarantors, among other things,
guaranteed Borrower's payment and performance of its obligations under the Loan
Agreement and granted Agent a security interest in the Collateral. On
December 16, 2011, the Original Guarantors executed and delivered an
Unconditional Reaffirmation of Guaranty to Lenders, pursuant to which each
Original Guarantor consented to the terms of the First Amendment to Credit
Agreement and unconditionally reaffirmed and ratified their obligations under
the Guaranty/Collateral Agreement. The Loan Agreement and the
Guaranty/Collateral Agreement, together with any and all other instruments and
agreements that evidence, relate to, or secure the Loan (including this
Agreement), as such instruments and agreement have been amended or are amended
pursuant to this Agreement, are hereinafter collectively referred to herein as
the “Loan Documents.”


B.Certain Events of Default exist under the Loan Documents as of the date of
this Agreement and are continuing (collectively, the “Existing Defaults”),
including, without limitation, the following: (i) Borrower's failure to furnish
to Agent and each Lender a copy of each annual report of Borrower and its
Subsidiaries in accordance with Section 10.1.1 of the Loan Agreement; (ii)
Borrower's failure to furnish to Agent and each Lender a copy of each quarterly
report of Borrower and its Subsidiaries in accordance with Section 10.1.2 of the
Loan Agreement; (iii) Borrower's failure to furnish to Agent and each Lender a
copy of the compliance certificate for fiscal year 2011 in accordance with
Section 10.1.3 of the Loan Agreement (including the reports required by Sections
10.1.9 and 10.1.10 of the Loan Agreement); (iv) Borrower's failure to furnish to
Agent and each Lender copies of each annual report and quarterly report filed
with the SEC in accordance with Section 10.1.4 of the Loan Agreement; (v)
Borrower's failure to notify Agent and each Lender of the occurrence of all
Events of Default or Unmatured Events of Default in accordance with Section
10.1.5 of the Loan Agreement; (vi) Borrower's failure to notify Agent and each
Lender of each location closing under the Wal-Mart Agreements and the Toys R Us
Agreements in accordance with Section 10.1.5 of the Loan Agreement; (vii)
Borrower's failure to furnish Agent and each Lender with financial projections
for Borrower and its Subsidiaries for fiscal year 2012 in accordance with
Section 10.1.7 of the Loan Agreement; (viii) Borrower's failure to notify Agent
and each Lender of the execution of the leases with Westfield LLC for Portrait
Gallery from Bella Pictures portrait studios in accordance with Section 10.1.14
of the Loan Agreement; (ix) the Borrower Parties' failure

1

--------------------------------------------------------------------------------

CONFIDENTIAL

to maintain all of their principal deposit accounts and customary management
services with Agent in accordance with Section 10.10 of the Loan Agreement and
Section 4.9 of the Guaranty/Collateral Agreement; (x) Borrower's failure to
provide Agent with information regarding the acquisition of Bella Pictures
Holdings, LLC in accordance with Section 11.5(e) of the Loan Agreement; (xi)
Borrower's failure to obtain Collateral Access Agreements for each new Sears and
Wal-Mart location in accordance with Sectcion 11.13 of the Loan Agreement; (xii)
the ratio of Total Funded Debt to EBITDA for Fiscal Quarters ending February 4,
2012 and April 28, 2012 exceeding 2.50 to 1.00 in contravention of Section
11.16.1 of the Loan Agreement; (xiii) the Interest Coverage Ratio for the Fiscal
Quarters ending February 4, 2012 and April 28, 2012 being less than 3.00 to 1.00
in contravention of Section 11.16.2 of the Loan Agreement; and (xiv) Borrower's
breach of representations and warranties contained in Sections 9.5, 9.14, and
9.22 of the Loan Agreement and in Sections 5(iv), (v) and (vi) of the First
Amendment to Credit Agreement existing as of the date of this Agreement.


C.By reason of the existence of the Existing Defaults, Agent has the full legal
right to exercise its rights and remedies under the Loan Agreement, the
Guaranty/Collateral Agreement, and the other Loan Documents. Such remedies
include, but are not limited to, the right to enforce its security interest in
the Collateral and the Real Estate Collateral and to pursue collection from the
Borrower and the Original Guarantors. In addition, the Borrower Parties
acknowledge and agree that, effective as of May 5, 2012, the interest rate
applicable to each Loan was increased in accordance with Section 4.1 of the Loan
Agreement.


D.As of May 10, 2012, the amount of the indebtedness owing under the Loan
Documents (exclusive of attorneys' fees and other fees, expenses, advances, and
costs of collection) totaled $90,075,680.83, consisting of unpaid principal of
$76,088,242.00, accrued and unpaid interest of $175,680.83, and letter of credit
obligations totaling $13,811,758.00.


E.Pursuant to Borrower Parties' request, Agent, for itself and for the benefit
of each Lender, although it is under no obligation to do so, is willing to amend
certain of the Loan Documents and to forebear from exercising its rights and
remedies under the Loan Documents for a period of time as specified herein and
on the terms and conditions set forth herein.


1.RECITALS. All of the foregoing recitals and statements are hereby affirmed by
the Borrower Parties as true statements of fact and may be used as binding
admissions in a court of law or equity, or other judicial or non-judicial
proceedings.


2.DEFINED TERMS. Unless otherwise defined in this Agreement, all capitalized
terms used herein as defined terms shall have the meanings given to them in the
Loan Documents.


3.TERMS OF FORBEARANCE. Unless the Forbearance Period (as defined below) is
sooner terminated as provided herein, Agent, for itself and for the benefit of
each Lender, agrees to forbear from exercising its rights and remedies under the
Loan Documents through the close of business on July 21, 2012 (the “Forbearance
Period”) on the following terms and conditions:


3.1    Upon the termination of the Forbearance Period for any reason, Agent
shall have the full right and power immediately and unconditionally to exercise
all rights and remedies granted to it under the Loan Documents without further
notice to the Borrower Parties (other than any notice otherwise required in the
Loan Documents or under applicable law (including any applicable UCC)) and
subject to no other conditions precedent.


3.2    The Borrower Parties acknowledge that Agent's obligations under this
Agreement are in the nature of a conditional forbearance only, and that, except
as expressly provided herein, Agent has made no agreement or commitment to
extend the Loan or to modify the Loan Documents.



2

--------------------------------------------------------------------------------

CONFIDENTIAL

4.AMENDMENTS TO LOAN AGREEMENT. Effective as of the Effective Date, the Loan
Agreement is amended as follows:


4.1    Definitions


4.1.1    The definition of “Applicable Margin,” as set forth in Section 1.1 of
the Loan Agreement, is amended by (a) increasing the “Level I Base Rate Margin
Revolving Loans” from 2.000% to 3.000%, and (b) increasing the “L/C Fee Rate”
from 3.000% to 5.500%.


4.1.2    The definition of “Asset Disposition,” as set forth in Section 1.l of
the Loan Agreement, is amended by modifying subpart (c) thereof to read as
follows: “(c) any other Disposition, the Net Cash Proceeds of which do not
exceed $50,000.”


4.2    Letters of Credit.


4.2.1    Section 2.1.2 of the Loan Agreement is amended to provide that the
aggregate Stated Amount of all Letters of Credit shall not at any time exceed
Fourteen Million Dollars ($14,000,000).


4.2.2    Section 2.3.9(iii) of the Loan Agreement is amended by substituting
“Fourteen Million Dollars ($14,000,000)” for “Twenty Five Million Dollars
($25,000,000).”


4.3    Swing Line Facility. The Swing Line Facility described in Section 2.2.4
of the Loan Agreement is terminated, and the Swing Line Lender shall have no
further obligation to make Swing Line Loans.


4.4    Increase in Commitments. Section 2.4 of the Loan Agreement is deleted in
its entirety.


4.5    Permanent Reduction of Revolving Commitment. A new Section 6.1.3 is added
to the Loan Agreement as follows:


6.1.3 Permanent Reduction of the Revolving Commitment. The Revolving Commitment
shall be permanently reduced on a dollar-for-dollar basis by the amount of all
Designated Proceeds paid in accordance with Section 6.2.2.


4.6    Mandatory Prepayments


4.6.1    Section 6.2.2(a)(ii) of the Loan Agreement is amended by substituting
“100% of such Net Cash Proceeds” for “50% of such Net Cash Proceeds.”


4.6.2    Section 6.2.2(a)(iv) of the Loan Agreement is deleted in its entirety
and replaced by the following: “Concurrently with the receipt by any Loan Party
of any net Cash Proceeds in excess of $500,000 in the aggregate per calendar
year, whether or not such Net Cash Proceeds are used or to be used to replace
damaged or destroyed assets.”


4.6.3    Section 6.2.2(a)(v) of the Loan Agreement is amended by substituting
“one hundred percent (100%) of the Net Cash Proceeds” for “seventy-five percent
(75%) of the Net Cash Proceeds.”


4.7    Additional Financial Covenant. A new Section 11.16.3 is added to the Loan
Agreement as follows:


11.16.3 Forbearance EBITDA. Not permit Forbearance EBITDA to be less than the
amount set forth below for each of the following Forbearance Periods.



3

--------------------------------------------------------------------------------

CONFIDENTIAL

Forbearance Period    Forbearance EBITDA


February 5 - March 3, 2012    $1,375,000
March 4 - March 31, 2012    $1,605,000
April 1 - April 28, 2012    $2,187,000
April 29 - May 26, 2012    $358,000
May 27 - June 23, 2012    ($1,806,000)


For purposes of the foregoing, “Forbearance EBITDA” shall mean EBITDA plus, to
the extent deducted in determining Consolidated Net Income, (a) cash and
non-cash charges related to asset dispositions and asset write-offs and
write-downs, (b) cash and non-cash charges related to studio closing costs
including, without limitation, costs related to store clean up, severance and
asset dispositions, (c) cash and non-cash charges related to corporate
restructuring costs including, without limitation, severance and related costs,
(d) cash and non-cash financial restructuring costs including, without
limitation, fees, costs and expenses related to entering into any forbearance
agreement with the Lenders, amending or modifying the Credit Agreement, entering
into a new financing agreement with the Lenders, payment of any Borrower, Agent
or Lender consultants or advisors (e.g., Keystone) and legal fees and expenses,
(e) cash and non-cash lease termination costs, (f) fees, costs and expenses
(including, without limitation, legal fees and expenses) related to defense of
litigation including, without limitation, any securities litigation and
 litigation with TPP Acquisition, Inc. related  to The Picture People, (f) cash
and non-cash lab consolidation costs, (g) non-cash GAAP impairment charges
related to asset valuation adjustments, and (h) changes in the deferred revenue
as determined by GAAP. Forbearance EBITDA shall be calculated on a “roll-up”
basis, taking into account the Forbearance EBITDA for each Forbearance Period
ending prior to the Forbearance Period for which Forbearance EBITDA is being
determined.


4.8    Interest Rate.


4.8.1    Sections 2.2.2 and 2.2.3 of the Loan Agreement are amended to provide
that (a) all future borrowings shall be Base Rate Loans, (b) at the expiration
of any Interest Period applicable to a LIBOR Loan, such LIBOR Loan shall
automatically convert to a Base Rate Loan, and (c) the Company's right to
convert into or continue LIBOR Loans is terminated.


4.8.2    Section 4.1 of the Loan Agreement is amended by substituting “four
percent (4.00%)” for each of the two references to “two percent (2.00%).


4.8.3    The first sentence of Section 4.2 of the Loan Agreement is deleted and
replaced with the following sentence: “Accrued interest on each Base Rate Loan
shall be payable in arrears on the last day of each month and at maturity.”


4.9    2011 Annual Report Section 10.1.1 of the Loan Agreement is amended to
insert the following phrase at the end thereof: “provided, however, that (a) the
Company shall furnish the annual audit report of the Company and its
Subsidiaries for Fiscal Year 2011 not later than 135 days after the close of
such Fiscal Year, and (b) such annual audit report may contain a “qualified”
audit opinion.”


4.10    Compliance Certificates. Section 10.1.3 of the Loan Agreement is amended
to insert the phrase “and within 30 days after the close of each Fiscal Month”
immediately following “Section 10.1.2”.


4.11    Additional Financial Reporting. A new Section 10.1.15 is added to the
Loan Agreement as follows:


10.1.15. Additional Financial Reporting. (a) Promptly when available and in any
event within

4

--------------------------------------------------------------------------------

CONFIDENTIAL

thirty (30) days after the close of each Fiscal Month, an interim financial
statement for the Fiscal Month, together with a variance analysis explaining any
material variances from Borrower's 2012 business plan contained in the April 4,
2012 presentation made by The Keystone Group to the Lenders; and (b) no later
than the Thursday following each week end, a thirteen (13) week rolling cash
forecast, together with a variance analysis explaining any material variances
from the cash forecast for the immediately prior week.
4.12    Restricted Payments; Mergers, Consolidations, Sales. Sections 11.4 and
11.5 of the Loan Agreement are amended to prohibit the Loan Parties from
completing any of actions contemplated therein without the express prior written
approval of Agent and each Lender, which approval shall be in each such party's
sole and absolute discretion.


4.13    Bank Product Obligations. A new Section 2.8.5 is added to the Loan
Agreement as follows:


2.8.5 Cash Collateralization of Bank Product Obligations. The Company shall be
permitted to Cash Collateralize up to $787,500.00 of Bank Product Obligations
owing at any time to Agent.


5.TERMINATION OF FORBEARANCE PERIOD. The Forbearance Period shall end on the
first of the following to occur (the “Termination Date”):


5.1    July 21, 2012;


5.2    The date on which a petition is filed by or against any Borrower Party
under Title 11 of the United States Code (the “Bankruptcy Code”); or any
Borrower Party makes any assignment for the benefit of creditors; or any
Borrower Party voluntarily or involuntarily becomes the subject of any other
case or proceeding for the relief or protection of debtors under any other law
or statute or under any provision of common law;


5.3    The date on which (a) any Event of Default, other than any Existing
Default existing as of the date of this Agreement, occurs or is determined to
have occurred under any Loan Document, including this Agreement, (b) any
Borrower Party fails to timely perform and observe any of the covenants,
agreements, and obligations contained in this Agreement, or (c) or any of the
representations or warranties contained in this Agreement shall prove to be
false or misleading in any material respect; and


5.4    The date on which any Borrower Party initiates any judicial,
administrative or arbitration proceeding against Agent or any Lender.


6.REMEDIES. On the Termination Date, Agent's agreement to forbear shall
immediately terminate, without notice to any Borrower Party, and Agent shall be
immediately entitled to exercise any and all rights and remedies available to
Agent or any Lender under the Loan Documents, this Agreement and at law or in
equity, without notice to any Borrower Party (other than any notice otherwise
required in the Loan Documents or under applicable law (including any applicable
UCC)), including, without limitation, the right to conduct any judicial or
non-judicial sales of any Collateral or Real Estate Collateral. The releases and
waivers contained herein and the amendments to the Loan Agreement contained in
Section 4 of this Agreement shall survive the termination of this Agreement and
shall continue in full force and effect from and after the Termination Date.


7.REPRESENTATIONS AND WARRANTIES. Each Borrower Party represents and warrants to
Agent and Lenders that:


7.1    Recitals. The recitals set forth above are true, complete, accurate, and
correct and are part of this Agreement, and such recitals are incorporated
herein by this reference.


7.2    Loan Documents. Except to the extent disclosed on amended schedules to
the Loan Agreement

5

--------------------------------------------------------------------------------

CONFIDENTIAL

attached hereto as Exhibit A (or previously disclosed to Agent or any Lender in
writing) and except with respect to the representations and warranties contained
in Sections 9.5, 9.14, and 9.22 of the Loan Agreement and in Sections 5(iv), (v)
and (vi) of the First Amendment to Credit Agreement, all representations and
warranties made and given by each Borrower Party in the Loan Documents are true,
complete, accurate, and correct, as if given on the Effective Date.


7.3    No Claims or Defenses. Each Borrower Party has no claims, offsets,
counterclaims, or defenses (other than payment) with respect to: i) the payment
of the Loan; ii) the payment of any other sums due under the Loan Documents;
iii) the performance of each Borrower Party's obligations under the Loan
Documents; or iv) any liability of any Borrower Party under any of the Loan
Documents.


7.4    No Breach by Agent or Lenders. Agent and each Lender (including all of
their respective predecessors): i) have not breached any duty to any Borrower
Party in connection with the Loan; and ii) have fully performed all obligations
they may have had or now have to any Borrower Party.


7.5    Assistance of Counsel. Each Borrower Party has had the assistance of
independent counsel of its own choice, or has had the opportunity to retain such
independent counsel, in reviewing, discussing, and considering all the terms of
this Agreement; and if counsel was retained, counsel for such Borrower Party has
read and considered this Agreement and advised such Borrower Party to execute
the same. Before execution of this Agreement, each Borrower Party has had
adequate opportunity to make whatever investigation or inquiry it may deem
necessary or desirable in connection with the subject matter of this Agreement.


7.6    No Representations or Coercion. No Borrower Party is acting in reliance
on any representation, understanding, or agreement not expressly set forth
herein. Each Borrower Party acknowledges that neither Agent nor any Lender has
made any representation with respect to the subject of this Agreement except as
expressly set forth herein. Each Borrower Party has executed this Agreement as
its free and voluntary act, without any duress, coercion, or undue influence
exerted by or on behalf of any person.


7.7    Interest and Other Charges. All interest or other fees or charges which
have been imposed, accrued or collected by Agent (including all of its
predecessors) under the Loan Documents or in connection with the Loan through
the date of this Agreement, and the method of computing the same, were and are
proper and agreed to by each Borrower Party, and were properly computed and
collected.


7.8    No Novation. This Agreement is not intended by the parties to be a
novation of the Loan Documents and, except as expressly modified herein, all
terms, conditions, rights, and obligations as set out in the Loan Documents are
hereby reaffirmed and shall otherwise remain in full force and effect as
originally written and agreed.


7.9    Loan Documents Still in Force. Notwithstanding anything to the contrary
in this Agreement, except as modified herein, the Loan Documents are in full
force and effect in accordance with their respective terms, remain valid and
binding obligations of Borrower Parties, have not been modified or amended, and
are hereby reaffirmed and ratified by each Borrowers Party. Each Original
Guarantor has read and understand the terms of this Agreement and each hereby
ratifies and confirms the Guaranty/Collateral Agreement and their continuing
obligations and duties thereunder and consents to the terms of this Agreement.
After the Termination Date, each Borrower Party (either individually,
collectively, or in concert with others) shall cooperate fully with the exercise
by Agent of any of its rights and remedies pursuant to the Loan Documents or at
law or in equity, including in connection with the transfer of possession of the
Collateral and/or the Real Estate Collateral to the successor bidder at any
judicial or non-judicial sale of the Collateral and/or the Real Estate
Collateral.


7.10    No Pending Bankruptcies. No action or proceeding, including, without
limitation, a voluntary or involuntary petition for bankruptcy under any chapter
of the Bankruptcy Code, has been instituted by such Borrower Party or, to the
knowledge of such Borrower Party, against such Borrower Party.



6

--------------------------------------------------------------------------------

CONFIDENTIAL

7.11    Due Authorization. The individuals signing this Agreement on behalf of
each Borrower Party are duly authorized to enter into this Agreement.


7.12    Consultant Retention. The Borrower shall continue to retain The Keystone
Group (“Keystone”) as its financial advisor during the Forbearance Period.
Keystone shall review and approve, in its sole discretion, any disbursement by
any Borrower Party in excess of $100,000.


7.13    Existing Defaults. To the knowledge of each Borrower Party, other than
the specific Existing Defaults identified in Recital B of this Agreement, no
Events of Default exist under the Loan Documents as of the Effective Date.


8.POST-CLOSING OBLIGATIONS. No later than 30 days after the Effective Date:


8.1    Control Agreements. Each Borrower Party shall use commercially reasonable
efforts to deliver to Agent, for the benefit of Lenders, control agreements for
each deposit account maintained by each Borrower Party.


8.2    Real Property Liens. Each Borrower Party that owns any fee interest in
real property not currently pledged to Agent as Real Estate Collateral shall
execute and deliver to Agent, for the benefit of Lenders, a security instrument
sufficient to grant Agent a lien thereon.


8.3    Intellectual Property. Each Borrower Party that owns registered
intellectual property (or intellectual property for which a registration is
pending) that is not currently pledged to Agent as Collateral shall execute and
deliver to Agent, for the benefit of Lenders, a security agreement sufficient to
grant to Agent a first priority security interest therein.


8.4    Host Agreements. Borrower shall use commercially reasonable efforts to
execute (or ensure the proper execution of) and deliver to Agent, for the
benefit of Lenders, collateral assignments of the Sears Agreements, the Wal-Mart
Agreements, the Toys R Us Agreements and all other “host” agreements.


8.5    Collateral Access Agreements. Borrower shall use commercially reasonable
efforts to deliver to Agent, for the benefit of Lenders, Collateral Access
Agreements covering all Wal-Mart, Sears, and Buy Buy Baby locations not
currently covered by any Collateral Access Agreement previously delivered to
Agent.


All such documents shall be in form and substances satisfactory to Agent in its
sole discretion.


9.CONDITIONS PRECEDENT. This Agreement shall become effective on the earliest
date (the “Effective Date”) that each of the following has occurred:


9.1    Agent has received counterpart originals of this Agreement executed by
all Borrower Parties listed on the signature page(s) hereof.


9.2    All actions required to be taken by each Borrower Party in connection
with the transactions contemplated by this Agreement have been taken in form and
substance satisfactory to Agent.


9.3    Agent has received originals or certified or other copies of such other
documents as Agent may reasonably request.


9.4    Borrower shall have paid Agent, for the benefit of the Lenders executing
this Agreement, a fee in an amount equal to the amount of the Revolving
Outstandings multiplied by 15 basis points.


9.5    Borrower shall have provided Agent with evidence satisfactory to Agent,
in its sole discretion, that the execution, delivery, and performance by all
Borrower Parties of this Agreement, and any agreement

7

--------------------------------------------------------------------------------

CONFIDENTIAL

or instrument required by this Agreement, have been duly authorized.


9.6    Borrower shall have paid to Agent all out-of-pocket costs, expenses, and
reasonable attorneys' fees incurred by Agent and Lenders in connection with this
Agreement.


9.7    Borrower shall have executed and delivered a fee letter to Agent in the
form presented by Agent and shall have paid Agent all fees, fully earned upon
execution of this Agreement, as set forth therein.


9.8    The Additional Guarantors shall have executed and delivered a Joinder
Agreement (together with all schedules) to Agent in the form attached hereto as
Exhibit B, pursuant to Section 8.17 of the Guaranty/Collateral Agreement.


9.9    The execution and delivery of this Agreement by Agent shall have been
authorized by the Required Lenders.


10.CONFIRMATION OF COLLATERAL/FURTHER ASSURANCES. Each Borrower Party hereby: i)
confirms to Agent that all security interests and liens heretofore granted by it
to Agent, for the benefit of the Lenders, securing the obligations of any
Borrower Party to Agent or any Lender arising out of the Loan Documents; ii)
acknowledges and agrees that all such obligations shall continue to be secured
by any and all such security interests and liens except as expressly provided
herein; and iii) agrees to execute and deliver to Agent and each Lender any and
all agreements and other documentation and to take any and all actions
reasonably requested by Agent and each Lender at any time to assure the
perfection, protection, priority, and enforcement of Agent and each Lender's
rights under the Loan Documents, including this Agreement, with respect to all
such security interests and liens, at Borrower Parties' sole cost and expense.


11.BINDING EFFECT. This Agreement shall be binding upon each Borrower Party and
Agent, and their respective successors and assigns, and shall inure to the
benefit of such parties and their respective successors and assigns; provided,
however, that no Borrower Party may assign any rights arising from this
Agreement or any Loan Documents without Agent's prior written consent, and any
prohibited assignment shall be null and void.


12.COUNTERPARTS; EFFECTIVENESS. This Agreement may be executed in any number of
counterparts and by the different parties on separate counterparts. Each such
counterpart, whether delivered by facsimile, email, or other electronic
delivery, shall be deemed to be an original, but all such counterparts shall
together constitute one and the same agreement. This Agreement shall be deemed
to have been executed and delivered on the Effective Date.


13.AMENDMENT AND WAIVER. No amendment or waiver of any provision of this
Agreement shall be effective unless set forth in a writing signed by the parties
hereto.


14.GOVERNING LAW. This Agreement shall be governed by and construed in
accordance with the provisions of Section 15.7 of the Loan Agreement.


15.SEVERABILITY. Any provision of this Agreement that is held to be inoperative,
unenforceable, voidable, or invalid in any jurisdiction shall, as to that
jurisdiction, be ineffective, unenforceable, void, or invalid without affecting
the remaining provisions in that or any other jurisdiction, and to this end the
provisions of this Agreement are declared to be severable.


16.RELEASE. As a material part of the consideration for Agent entering into this
Agreement, each Borrower Party (collectively “Releasor”) agrees as follows (the
“Release Provision”):


16.1    Releasor hereby releases and forever discharges Agent and each Lender
and such parties' predecessors, successors, assigns, officers, managers,
directors, shareholders, employees, agents, attorneys, representatives, parent
corporations, subsidiaries, and affiliates (hereinafter all of the above
collectively referred

8

--------------------------------------------------------------------------------

CONFIDENTIAL

to as “Lender Group”) jointly and severally from any and all claims,
counterclaims, demands, damages, debts, agreements, covenants, suits, contracts,
obligations, liabilities, accounts, offsets, rights, actions, and causes of
action of any nature whatsoever, including, without limitation, all claims,
demands, and causes of action for contribution and indemnity, whether arising at
law or in equity, whether presently possessed or possessed in the future,
whether known or unknown, whether liability be direct or indirect, liquidated or
unliquidated, whether presently accrued or to accrue hereafter, whether absolute
or contingent, foreseen or unforeseen, and whether or not heretofore asserted,
which Releasor may have or claim to have against any of the Lender Group, in
each case to the extent arising or accruing prior to and including the Effective
Date; provided, however, that Agent and each Lender shall not be released hereby
from any obligation to pay to Releasor any amounts that Releasor may have on
deposit with Agent or such Lender, in accordance with applicable law and the
terms of the documents establishing any such deposit relationship.


16.2    Releasor agrees not to sue any of the Lender Group or in any way assist
any other person or entity in suing any of the Lender Group with respect to any
claim released herein. The Release Provision may be pleaded as a full and
complete defense to, and may be used as the basis for an injunction against, any
action, suit, or other proceeding which may be instituted, prosecuted, or
attempted in breach of the release contained herein.


16.3    Releasor is the sole owner of the claims released by the Release
Provision, and Releasor has not heretofore conveyed or assigned any interest in
any such claims to any other person or entity.


16.4    Releasor understands that the Release Provision was a material
consideration in the agreement of Agent to enter into this Agreement on behalf
of itself and each Lender.


16.5    It is the express intent of Releasor that the release and discharge set
forth in the Release Provision be construed as broadly as possible in favor of
the Lender Group so as to foreclose forever the assertion by Releasor of any
claims released hereby against any of the Lender Group.


16.6    If any term, provision, covenant, or condition of the Release Provision
is held by a court of competent jurisdiction to be invalid, illegal, or
unenforceable, the remainder of the provisions shall remain in full force and
effect.


17.NOTICES. Any notice, demand or other communications which any party hereto
may desire or may be required to give to any other party hereto shall be in
writing, and shall be deemed given if and when personally delivered (personal
delivery shall include delivery by messenger or expedited delivery service,
regularly providing proof of delivery, such as Federal Express or Airborne), or
when delivered (whether accepted or refused) by United States registered or
certified mail, postage prepaid and return receipt requested addressed to a
party at its address set forth in the Loan Agreement and/or the
Guaranty/Collateral Agreement.


18.FINAL AGREEMENT. THIS WRITTEN AGREEMENT REPRESENTS THE FINAL AGREEMENT
BETWEEN THE PARTIES HERETO, AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.


19.Missouri Revised Statute §432.045. ORAL AGREEMENTS OR COMMITMENTS TO LOAN
MONEY, EXTEND CREDIT OR TO FORBEAR FROM ENFORCING REPAYMENT OF A DEBT INCLUDING
PROMISES TO EXTEND OR RENEW SUCH DEBT ARE NOT ENFORCEABLE. TO PROTECT YOU
(BORROWER) AND US (CREDITOR) FROM MISUNDERSTANDING OR DISAPPOINTMENT, ANY
AGREEMENTS WE REACH COVERING SUCH MATTERS ARE CONTAINED IN THIS WRITING, WHICH,
TOGETHER WITH THE LOAN DOCUMENTS, IS THE COMPLETE AND EXCLUSIVE STATEMENT OF THE
AGREEMENT BETWEEN US, EXCEPT AS WE MAY LATER AGREE IN WRITING TO MODIFY IT.

9

--------------------------------------------------------------------------------

CONFIDENTIAL

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.
BORROWER:


CPI Corp, a Delaware corporation


By:    /s/Dale Heins
Name:    Dale Heins
Title:    EVP, Finance / CFO / Treasurer




ORIGINAL GUARANTORS:


CONSUMER PROGRAMS INCORPORATED, a Missouri corporation


By:    /s/Dale Heins
Name:    Dale Heins
Title:    EVP, Finance / CFO / Treasurer




CPI CANADIAN HOLDINGS, INC., a Delaware corporation


By:    /s/Dale Heins
Name:    Dale Heins
Title:    EVP, Finance / CFO / Treasurer




CPI IMAGES, L.L.C., a Missouri limited liability company


By:    /s/Dale Heins
Name:    Dale Heins
Title:    EVP, Finance / CFO / Treasurer / Member / Manager




CPI INTERNATIONAL HOLDINGS, INC., a Delaware corporation


By:    /s/Dale Heins
Name:    Dale Heins
Title:    EVP, Finance / CFO / Treasurer




TEXAS PORTRAITS L.P., a Delaware limited partnership


By:    /s/Dale Heins
Name:    Dale Heins
Title:    EVP, Finance / CFO / Treasurer



10

--------------------------------------------------------------------------------

CONFIDENTIAL

CENTRICS TECHNOLOGY, INC., a Delaware corporation


By:    /s/Dale Heins
Name:    Dale Heins
Title:    EVP, Finance / CFO / Treasurer




IMAGE SOURCE INC., a Missouri corporation


By:    /s/Dale Heins
Name:    Dale Heins
Title:    EVP, Finance / CFO / Treasurer




ADDITIONAL GUARANTORS:


BELLA PICTURES HOLDINGS, LLC, a Delaware limited liability company


By:    /s/Dale Heins
Name:    Dale Heins
Title:    EVP, Finance / CFO / Treasurer / Member / Manager




SANDY REALTY HOLDINGS, LLC, a Missouri limited liability company


By:    /s/Dale Heins
Name:    Dale Heins
Title:    EVP, Finance / CFO / Treasurer / Member / Manager





11

--------------------------------------------------------------------------------

CONFIDENTIAL



BANK OF AMERICA, N.A., as Administrative Agent for the various financial
institution parties identified as Lenders


By:    /s/Brenda H. Little
Name:    Brenda H. Little
Title:    Vice President




BANK OF AMERICA, N.A., as Issuing Lender and as a Lender


By:    /s/Colin J. McClary
Name:    Colin J. McClary
Title:    Senior Vice President




ASSOCIATED BANK, N.A., as a Lender


By:    /s/Dan Maher
Name:    Dan Maher
Title:    Senior Vice President




FIFTH THIRD BANK, as a Lender


By:    /s/Steven J. Englehart
Name:    Steven J. Englehart
Title:    Vice President




THE PRIVATEBANK AND TRUST COMPANY, as a Lender


By:    /s/James Thompson
Name:    James Thompson
Title:    Managing Director







12